Citation Nr: 0432867	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1976 and from January 1977 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the November 1999 rating decision, the RO implicitly 
determined that new and material evidence had been submitted 
and reopened the claim for service connection for an acquired 
psychiatric disorder.  Even though the RO reopened the claim, 
the Board will initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The veteran testified at a hearing at the RO in February 2000 
and at a hearing in June 2004 before the undersigned Acting 
Veterans Law Judge.  Transcripts of the hearings are of 
record. 

Before reaching the merits of the claim, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied 
service connection for a psychiatric disorder. 

2.  The evidence added to the record since the July 1995 
determination is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The July 1995 rating decision by the RO denying service 
connection for a psychiatric disorder became final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002). 

2.  The evidence presented since the July 1995 RO rating 
decision is new and material and the claim of service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In light of the favorable disposition on the application to 
reopen the claim of service connection, compliance with the 
VCAA at this stage of the appeal is moot.  

Procedural Background

In a July 1995 rating decision, the RO denied service 
connection for a psychiatric disorder, namely, a psychotic 
disorder, on grounds that a psychotic disorder was not shown 
during service.  After the veteran was notified of the 
adverse decision and of his procedural and appellate rights 
to appeal the decision, he did not appeal.  

In October 1999, the veteran applied to reopen the claim. 


Legal Criteria for New and Material Evidence

A claim, which has been denied in a final rating decision, 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  The exception to finality is the presentation of 
new and material evidence.  If new and material evidence is 
presented, the claim will be reopened and the claim will be 
reviewed on all the evidence of record.  38 U.S.C.A. § 5108.  
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction, regardless of how the RO ruled.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously of Record 

The evidence previously of record consists of service medical 
records, post-service VA and non-VA medical records, covering 
the period from 1981 to 1995. 

A summary of the service medical records, covering the period 
from 1977 to 1980, show diagnoses of passive-aggressive 
personality traits, alcoholism, and no psychiatric diagnosis.  
On separation examination, the psychiatric evaluation was 
normal.  

After service, there was no Axis I diagnosis but a 
personality disorder was diagnosed on VA evaluations in 1993 
and 1995.  The reminder of the post-service medical records 
from 1981 to 1990 do not contain any pertinent psychiatric 
finding or history. 

Evidence Presented Since the July 1995 Rating Decision

Evidence presented since the July 1995 rating decision 
consists of VA and non-VA medical records, covering the 
period from 1995 to 2003. 

The additional evidence reveals that in July 1996 the veteran 
was admitted to a state hospital, following a court order, 
and the diagnosis then was schizoaffective disorder, bipolar 
type.  It was noted that a history of psychiatric 
difficulties began in 1990.  Schizoaffective disorder was 
also diagnosed on VA hospitalization in August 1996. 

In 2000, the veteran submitted a report by a private 
psychologist, whose diagnoses included schizoaffective 
disorder and passive-aggressive personality traits.  The 
psychologist expressed the opinion that the veteran's 
problems in service of intermittent substance abuse and the 
development of a delusion system represented a pattern, 
suggesting a service-induced condition. 

In 2001, a VA psychiatrist expressed the opinion that it is 
not possible to establish a correlation between the later 
diagnosis of bipolar disorder or schizoaffective disorder and 
service. 

In 2003, a VA psychologist expressed the opinion that the 
veteran showed signs of schizoaffective disorder in service.  
Another VA psychologist expressed the opinion that 
schizophrenia began in service. 

Analysis 

The Board finds that the additional evidence linking the 
current diagnosis of a psychiatric disorder to service 
constitutes new and material evidence because it bears 
directly and substantially upon the issue of service 
connection, which is 


neither cumulative nor redundant, and which in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a psychiatric disorder.  To 
this extent, the appeal is granted.


REMAND 


In order to reconcile the conflicting medical evidence in 
this case, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
further evidentiary development is required and the matter is 
REMANDED for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Arrange to have the veteran's file 
reviewed by a board of two VA 
psychiatrists to determine whether the 
post-service diagnosis of a psychiatric 
disorder is associated with the 
established service medical records, 
documenting several mental health 
evaluations. 

a).  In formulating their opinion, 
the examiners are asked to comment 
on the clinical significance of the 
first post-service diagnosis of 
schizoaffective disorder in July 
1996, fourteen years after service, 
during a state hospitalization.  

b).  The examiners are also asked to 
comment on the 2000 report by a 
private psychologist and the 
opinions of VA two psychologists 
referred to in this decision. 

c).  Also, the examiners are asked 
to comment on whether the post-
service diagnosis of a psychiatric 
disorder represents a progression of 
the symptoms shown in service or the 
development of a new and separate 
disorder. 

3.  After the development requested has 
been completed, adjudicate the claim.  If 
the determination is unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



